DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 1/14/20 has been considered.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.1	Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karasev et al. (US 2020/0272148).
A.	As per claim 1, Karasev discloses:
An object trajectory prediction system of a vehicle (Figs. 5) comprising:  5 
one or more sensors (506) configured to generate sensory data corresponding to one or more objects within a range of the vehicle [0012]; 
one or more processors (516); 

identify a first person of interest (POI) from the sensory data [0009- pedestrian]; 
estimate a 3-dimensional (3D) pose of the first POI from the sensory data [0009- geometric/appearance pose; 0045- xyz position]; 
calculate a trajectory of the first POI according to at least the 3D pose of the first POI [0008- predicting trajectory; 0010]; and 
determine a navigational path of the vehicle according to the trajectory of the 15 first POI [0008- navigation of AV based on trajectory of object (person)].
B.	As per claims 11 and 20, as noted above whereby the one or more processors perform the functions noted above based on executable instructions stored on a computer-readable medium (Fig. 2; [0043]).
4.2	Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallin et al. (US 2020/0167954).
A.	As per claim 1, Wallin discloses:
An object trajectory prediction system of a vehicle (Figs. 2) comprising:  5 
one or more sensors [0029- camera(s), LIDAR] configured to generate sensory data corresponding to one or more objects within a range of the vehicle; 
one or more processors (22); 

identify a first person of interest (POI) from the sensory data [0003- person]; 
estimate a 3-dimensional (3D) pose of the first POI from the sensory data [0003- estimated pose of person; 0021- 3D point cloud]; 
calculate a trajectory of the first POI according to at least the 3D pose of the first POI [0019- attention/intention of person based on estimated pose]; and 
determine a navigational path of the vehicle according to the trajectory of the 15 first POI [0019- driving behavior of autonomous vehicle based on predicted attention/intention of person; 0045].
B.	As per claims 11 and 20, as noted above whereby the one or more processors perform the functions noted above based on executable instructions stored on a computer-readable medium [0034, 0035].
C.	As per claims 2 and 12, as noted above whereby cameras for providing 2D image data and a LIDAR for providing 3D point cloud data may be provided [0029].
5.	Claims 3-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661